Fairhurst, J.
¶25 (dissenting) — The majority concludes Secretary of State Sam Reed did not exceed the limits of his discretion by certifying Initiative Measure No. 1029 (1-1029) as a petition to the people despite the petition’s failure to include the key requirement of RCW 29A.72.120: language directing the secretary of state to submit 1-1029 to the people. Because I conclude the requirements of RCW 29A-.72.120 limit the secretary of state’s discretion by mandating that petitions substantially comply with that statute, I dissent.
¶26 The majority correctly observes that mandamus will not lie to compel a discretionary duty. Majority at 615 (citing In re Pers. Restraint of Dyer, 143 Wn.2d 384, 398, 20 P.3d 907 (2001)). Were the analysis to end there, however, the purpose of mandamus proceedings — “ ‘ “to protect the rights, interests, and franchises of the state, and the rights and interests of the whole people, to enforce the performance of high official duties affecting the public at *621large” ’ ” — would be defeated. Wash. State Labor Council v. Reed, 149 Wn.2d 48, 54, 65 P.3d 1203 (2003) (quoting Stoic ex rel. O’Connell v. Meyers, 51 Wn.2d 454, 459-60, 319 P.2d 828 (1957) (quoting State ex rel. Malmo v. Case, 25 Wn.2d 118, 123, 169 P.2d 623 (1946))). In order to determine whether mandamus will lie, we must determine not only whether the duty is discretionary, but also the authorized boundaries of discretion.
Mandamus issues to compel an officer to perform a purely ministerial duty. It can not be used to compel or control a duty in the discharge of which by law he is given discretion. The duty may be discretionary within limits. He can not transgress those limits, and if he does so, he may be controlled by injunction or mandamus to keep within them. The power of the court to intervene, if at all, thus depends upon what statutory discretion he has. Under some statutes, the discretion extends to a final construction by the officer of the statute he is executing.
Work v. United States ex rel. Rives, 267 U.S. 175, 177, 45 S. Ct. 252, 69 L. Ed. 561 (1925).
¶27 The secretary of state has discretion to determine whether a petition satisfies the statutory requirements for filing. State ex rel. Harris v. Hinkle, 130 Wash. 419, 429, 227 P. 861 (1924). That discretion, however, is not unlimited. Id. at 435 (permitting withdrawals of signatures after petitions are preliminarily filed is a “manifest abuse of power”); Sudduth v. Chapman, 88 Wn.2d 247, 255, 558 P.2d 806, 559 P.2d 1351 (1977) (secretary of state abused discretion by not taking affirmative steps to correct irregularities in voter records that resulted in disenfranchisement). The majority rightly concludes the secretary of state’s discretion to accept or reject petitions to the people is limited by RCW 29A.72.170.1 differ from the majority in concluding that the mandatory language in RCW 29A.72.120 additionally limits the secretary of state’s discretion by prohibiting the acceptance of petitions to the people that do not substantially comply with RCW 29A.72.120. By assuming the secretary of state has discretion to accept a petition for an *622initiative to the people without first determining whether the petition has met the requirements of RCW 29A.72.120, the majority extends boundaries of the secretary of state’s discretion beyond that authorized by chapter 29A.72 RCW.
¶28 RCW 29A.72.120 prescribes the form required for petitions to the people and mandates that petitions substantially comply with its requirements. It requires a statutory warning; a title; a capitalized subtitle identifying the initiative as one to the people; a paragraph set out in the statute that includes language directing the secretary of state to submit the petition to the people, the date of the election, a statement that the petitioners are legal voters who have personally signed the petition, the address of each petitioner, and a declaration that each petitioner has signed the petition only once; a declaration on the reverse side of the petition signed by the person circulating the petition; and a place for each petitioner to sign and print his name, address, and county in which he is registered to vote. RCW 29A.72.120. If a petition fails to include all the required information, the secretary of state has discretion to accept and file it under RCW 29A.72.170. If a petition to the people contains all of the information required by RCW 29A.72-.120, bears sufficient signatures, and is timely filed, the secretary of state “must accept and file the petition.” RCW 29A.72.170.
¶29 Read together, RCW 29A.72.120 and .170 limit, the secretary of state’s discretion by allowing him to reject petitions that do not contain all the information required by RCW 29A.72.120, preventing acceptance of those that do not at least “substantially” comply, and requiring acceptance of those that perfectly comply.
The statute provides that the Secretary of State may refuse to file a petition if it is not in the form required by the statute. The statute sets out a form of petition and requires that the petition be substantially in that form. Inherent in the decision of the Secretary of State to accept and file this petition was his determination that the petition was substantially in the form required.
*623Schrempp v. Munro, 116 Wn.2d 929, 937, 809 P.2d 1381 (1991) (citations omitted). Thus, whether the secretary of state has discretion to accept a petition to the people depends upon whether the petition substantially complies with RCW 29A.72.120. This is consistent with our policy of liberally construing statutes regulating the elective process in favor of the voters by overlooking technical noncompliance while strictly enforcing provisions that prevent fraud and disenfranchisement. Sudduth, 88 Wn.2d at 254-55.
¶30 We have defined “substantial compliance” as “ ‘actual compliance in respect to the substance essential to every reasonable objective of [a] statute.’ ” Weiss v. Glemp, 127 Wn.2d 726, 731, 903 P.2d 455 (1995) (alteration in original) (internal quotation marks omitted) (quoting City of Seattle v. Pub. Employment Relations Comm’n, 116 Wn.2d 923, 928, 809 P.2d 1377 (1991)). Chapter 29A.72 RCW exists to facilitate the exercise of the people’s initiative right. Schrempp, 116 Wn.2d at 932. The question here is whether the language specifically designating the initiative as one to the people, as opposed to one to the legislature, is “ ‘the substance essential to’ ” facilitating the initiative right. Weiss, 127 Wn.2d at 731 (internal quotation marks omitted) (quoting City of Seattle, 116 Wn.2d at 928). I conclude that it is.
¶31 The distinction between petitions to the legislature and petitions to the people is important. An initiative to the people becomes the law of the state as it is written upon passage in the general election. The legislature may not amend the law for two years after its enactment except by a two-thirds majority of all members of each house. Const. art. II, § 41. An initiative to the legislature allows the legislature to propose alternative legislation that will be placed before the voters along with the initiative. Const. art. II, § 1(a). If the legislature rejects the initiative, it will be placed before the voters at the next general election. Id. Even if the legislature enacts the measure, it is subject to additional review through the referendum process. Id.
*624¶32 Because the paths followed by initiatives directed to the people and those directed to the legislature are so different, the language on the petition identifying its path must be clear and direct. Chapter 29A.72 RCW provides a model form for the two types of initiatives to fulfill this important notice requirement. RCW 29A.72.110, .120. The only information required by RCW 29A.72.120 differentiating a petition to the people from a petition to the legislature is the capitalized title “INITIATIVE PETITION FOR SUBMISSION TO THE PEOPLE” and the language directing the secretary of state to submit the petition to the people. Compare RCW 29A.72.120 with .110. This information is vital because it is the only statutorily required information that directly identifies for voters whether they are signing a petition that will be placed on the ballot at the next general election or will be submitted to the legislature. It is by this language that the petitioners direct the actions of the secretary of state. Thus, the notice requirements identifying the types of initiatives cannot simply be dismissed because “all voters will have an opportunity to cast their votes for or against the initiative” in the general election. Majority at 619.
¶33 Petitions that do not contain language clearly identifying the type of initiative proposed do not substantially comply with RCW 29A.72.110 or .120 because they fail to put voters on notice as to the type of initiative and they fail to provide accurate direction to the secretary of state. Rather than facilitating the initiative process, such fatally flawed petitions inhibit the process by obscuring an important element of the measure. With regard to initiative titles, we have defined “sufficient notice” as that which “ ‘would lead to an inquiry into the body of the act, or indicate to an inquiring mind the scope and purpose of the law.’ ” Wash. State Grange v. Locke, 153 Wn.2d 475, 497, 105 P.3d 9 (2005) (quoting Young Men’s Christian Ass’n v. State, 62 Wn.2d 504, 506, 383 P.2d 497 (1963)). Similarly, adequate notice as to the type of initiative need not perfectly mimic the format of RCW 29A.72.110 or .120 but *625must be sufficient to indicate to a petitioner the path down which the initiative will travel.
¶34 We found substantial compliance — and thus sufficient notice — in Schrempp. There, we concluded the secretary of state had not acted contrary to law because the petitions at issue contained clear language stating that the initiative was to the legislature in addition to a subheading labeling the petition an initiative to the people. Schrempp, 116 Wn.2d at 938. The face of the petition described the initiative as one to the legislature twice in its operative paragraph and contained large print above the signature line, stating, “ WASHINGTON STATE VOTERS SIGN BELOW TO SUBMIT INITIATIVE 120 TO THE LEGISLATURE IN 1991.’ ” Id.5 The secretary of state thus acted according to his statutorily prescribed discretion in accepting a petition that substantially met the requirements of the statute by providing notice to petitioners and direction to the secretary of state. Id. at 933, 938.
¶35 By contrast, the 1-1029 petition contains no language directly identifying the initiative as one to the people but does contain language by which “the undersigned citizens and legal voters . . . respectfully direct that this petition ... be transmitted to the legislature of the State of Washington.” Agreed Statement of Facts, Ex. M. The petition fails to substantially comply with the requirements for an initiative to the people but does substantially — though not perfectly — comply with the requirements for an initiative to the legislature. The secretary of state thus had discretion to accept or reject the petition as a petition to the *626legislature but had no discretion to accept the 1-1029 petition as a petition to the people.
¶36 By accepting 1-1029 as a petition to the people, Secretary of State Reed ignored the direction of the petitioners and acted contrary to law by waiving the requirement that the petition substantially comply with RCW 29A.72.120. Although in this case there is no evidence that petitioners were misled or that the sponsors of 1-1029 intentionally created an ambiguity, the majority’s broad construction of the secretary of state’s discretion under chapter 29A.72 RCW, essentially making compliance with RCW 29A.72.120 up to the discretion of the secretary of state, leaves the way open for those who intentionally create ambiguities for political advantage. A writ prohibiting certification of 1-1029 as a petition to the people is, therefore, an appropriate action in this case, and in fact is required in order to protect the integrity of the initiative process. I dissent.
Sanders and Owens, JJ., concur with Fairhurst, J.

 [O]n the front of the petitions there appear the operative words of the petition, i.e., that it is addressed to the Secretary of State and that the undersigned citizens and legal voters direct that the proposed measure “be transmitted to the legislature” and that the signers “petition the legislature to enact said proposed measure into law.” In a box headed “NOTE” it states that “200,000 signatures are needed to place Initiative 120 before the Legislature.” Above the lines on which voters sign, there appears in capital letters: “WASHINGTON STATE VOTERS SIGN BELOW TO SUBMIT INITIATIVE 120 TO THE LEGISLATURE IN 1991.”
Schrempp, 116 Wn.2d at 933.